PER CURIAM:
Bridget Allen appeals the magistrate judge’s order denying her motion to amend her complaint and the district court’s order dismissing, for lack of subject matter jurisdiction, her defamation and intentional infliction of emotional distress claims. We have reviewed the record and find no reversible error. We dismiss Allen’s appeal of the denial of her motion to amend for failure to timely object to the magistrate judge’s order and for failure to file a transcript of the hearing on the matter. Furthermore, we affirm dismissal of Mien’s defamation and intentional infliction of emotional distress claims for the reasons stated by the district court. See Allen v. United States, No. CA-03-701-A (E.D.Va. July 21, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART; DISMISSED IN PART